UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1501


JOHN D. HATCHER, individually and as members of the
Architectural Committee of Mill Creek Estates; RACHEL
SHALULY, individually and as members of the Architectural
Committee of Mill Creek Estates; JAMES F. GILBERT,
individually and as members of the Architectural Committee
of Mill Creek Estates; MOLLY A. MILLER, individually and as
members of the Architectural Committee of Mill Creek
Estates; MICHAEL STEHNEY, individually and as members of
the Architectural Committee of Mill Creek Estates,

                Plaintiffs - Appellees,

          v.

RON FERGUSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:15-cv-05032-TMC)


Submitted:   October 31, 2016             Decided:    November 15, 2016


Before GREGORY,   Chief   Judge,   and   AGEE   and   THACKER,   Circuit
Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.
Ron Ferguson, Appellant Pro Se.      Rodney M. Brown, RODNEY M.
BROWN, PA, Fountain Inn, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       This appeal arises from a civil action filed in April 2013

in   South       Carolina    state    court     by   John    D.    Hatcher,    Rachel

Shaluly, James F. Gilbert, Molly A. Miller, and Michael Stehney,

individually and as members of the Architectural Committee of

Mill       Creek     Estates      (collectively,         “Plaintiffs”),        against

Defendant “Ron Ferguson.” *            Following two unsuccessful attempts

to remove the case to federal district court, Ferguson again

removed the action in December 2015, purportedly on the basis of

diversity        jurisdiction     under   28 U.S.C       §§ 1332,     1441     (2012).

Plaintiffs moved to remand the case again to state court and

sought      an     order    prohibiting       Ferguson      from   further     remand

attempts.          The district court adopted the magistrate judge’s

recommendation to grant Plaintiffs’ motion.                    Ferguson now seeks

to   appeal      the   district      court’s    order,      challenging      both   the

court’s      decision       to   remand   and    its     prohibition      on   future

removals.        For the reasons that follow, we dismiss the appeal in

part and affirm the district court’s order in part.




       *
       We note that the record and Ferguson’s appellate briefs
give rise to some question as to the identity of the properly
joined parties to this action.    Although we rely on the party
designation assigned by the district court, we note that our
disposition is unaffected by this dispute, regardless of whether
the proper defendant is Ronald E. Ferguson, Susan Ferguson,
Ronald J. Ferguson, or some combination of these individuals.



                                          3
       “Congress has placed broad restrictions on the power of

federal       appellate      courts        to       review     district           court    orders

remanding removed cases to state court.”                              Things Remembered,

Inc.    v.    Petrarca,    516 U.S. 124,     127     (1995).        Remand       orders

generally       are    “not        reviewable          on      appeal        or     otherwise.”

28 U.S.C.      § 1447(d)      (2012).           However,       the    Supreme        Court    has

explained that the restrictions on appellate review described in

“§ 1447(d)      must    be     read      in      pari       materia     with        [28     U.S.C.

§ 1447(c)      (2012)],       so    that        only    remands       based         on    grounds

specified in § 1447(c) are immune from review under § 1447(d).”

Things Remembered, 516 U.S. at 127.                          Thus, § 1447(d) prohibits

appellate review only of remand orders “based on (1) a district

court’s lack of subject matter jurisdiction or (2) a defect in

removal other than lack of subject matter jurisdiction that was

raised by the motion of a party within 30 days after the notice

of removal was filed.”                Ellenburg v. Spartan Motors Chassis,

Inc.,    519 F.3d 192,    196    (4th       Cir.       2008)    (internal           quotation

marks omitted); see Doe v. Blair, 819 F.3d 64, 67 (4th Cir.

2016).

       “[A]     district      court’s         mere      citation        to        § 1447(c)    is

insufficient to bring a remand order within the purview of that

provision.”       In re Blackwater Sec. Consulting, LLC, 460 F.3d
576, 584 (4th Cir. 2006).                  Before exercising appellate review

over     a    remand   order,       we     first        must    evaluate           the    order’s

                                                4
substantive reasoning “to determine whether it was issued based

upon    the    district         court’s        perception    that     it   lacked    subject

matter jurisdiction.”                Blair, 819 F.3d at 67 (internal quotation

marks omitted).

       Here,     the       district        court      remanded       the    action     after

concluding that it could not exercise diversity subject matter

jurisdiction because the parties were not completely diverse at

the time of removal.                  The defect identified by the district

court    is    not     a   defect         in    subject     matter    jurisdiction,     but

instead a procedural defect based on Ferguson’s failure to meet

the statutory requirements of § 1441(a).                        See Grupo Dataflux v.

Atlas Global Grp., L.P., 541 U.S. 567, 574 (2004); Caterpillar

Inc. v. Lewis, 519 U.S. 61, 73 (1996).                              Because we conclude

Plaintiffs adequately identified and relied upon this defect in

their timely motion to remand, we conclude we lack jurisdiction

to review the court’s decision to remand.                            Further, insofar as

Ferguson attempts to challenge the district court’s alternative

holding that remand was warranted because the removal notice was

untimely under 28 U.S.C. § 1446(c) (2012), we conclude the issue

is moot and decline to address it.

       While    review          of   the       district   court’s      remand   order    is

precluded      under       28    U.S.C.        § 1447(d),     that    statute   does     not

preclude       our   review          of    the    portion     of     the   court’s     order

prohibiting future removals.                      See Barlow v. Colgate Palmolive

                                                  5
Co.,     772 F.3d 1001,     1008-09      (4th     Cir.   2014).       We    review    a

district        court’s     decision        to    impose     sanctions       for   abuse     of

discretion.          See Cromer v. Kraft Foods N. Am., Inc., 390 F.3d
812, 817 (4th Cir. 2004); Chaudhry v. Gallerizzo, 174 F.3d 394,

410 (4th Cir. 1999).               In so doing, we may affirm for any reason

appearing from the record.                    See United States v. Basham, 789
F.3d 358, 379 (4th Cir. 2015), cert. denied, 136 S. Ct. 1449

(2016).

         The   All     Writs      Act,   28      U.S.C.    § 1651(a)      (2012),    permits

federal courts to “limit access to the courts by vexatious and

repetitive litigants.”               Cromer, 390 F.3d at 817; see Chambers v.

NASCO, Inc., 501 U.S. 32, 44-45 (1991).                          Although this “drastic

remedy”        is    to   be   used      only      sparingly      to    confront     exigent

circumstances, filing limitations may be appropriate to address

“a litigant’s continuous abuse of the judicial process” through

“meritless and repetitive” filings.                       Cromer, 390 F.3d at 817.

         As    the   district       court     recognized,        the    removal      statutes

should not be manipulated to permit “strategic delay interposed

by   a    defendant       in   an    effort       to    determine      the   state    court's

receptivity to his litigating position.”                         Lovern v. Gen. Motors

Corp., 121 F.3d 160, 163 (4th Cir. 1997).                              The record of the

proceedings in state court and this court amply supported the

district court’s determination that Ferguson’s repeated removals

were intended to manipulate the removal process for strategic

                                                  6
reasons.   Ferguson was provided notice of the proposed sanction

and an opportunity to respond, and the court’s prohibition was

narrowly tailored to the circumstances at hand.                 See Cromer, 390
F.3d at 818-19.         We therefore discern no abuse of discretion in

the district court’s decision to prohibit Ferguson from future

attempts to remove the same state court action.

      Accordingly, we dismiss the appeal in part, insofar as it

seeks   review    of    the   district   court’s    decision     to    remand   the

action to state court.          We affirm the district court’s order in

part, insofar as it bars Ferguson from future removal attempts.

We   dispense    with    oral   argument     because    the    facts   and   legal

contentions      are   adequately   presented      in   the    materials     before

this court and argument would not aid the decisional process.



                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                         7